227 F.2d 958
Joseph F. GARDNERv.SINCLAIR REFINING CO., Appellant.
No. 11683.
United States Court of Appeals Third Circuit.
Argued Dec. 6, 1955.Decided Dec. 23, 1955.

Joseph J. Murphy, Philadelphia, Pa., (Mark D. Alspach, John A. Friedrich, Krusen, Evans & Shaw, Philadelphia, Pa., on the brief), for appellant.
Milton M. Borowsky, Philadelphia, Pa., (Abraham E. Freedman, Freedman, Landy & Lorry, Philadelphia, Pa., on the brief), for appellee.
Before McLAUGHLIN, KALODNER and HASTIE, Circuit Judges.
PER CURIAM.


1
In this maintenance and cure case appellant objects to a part of the award on the ground that the particular time it covers was a period during which the seaman refused to avail himself of hospital care and treatment.  The trial court who saw and heard the seaman found that his failure to seek medical assistance on the specified occasion was not wilful and that his actions were not of such nature as to warrant a forfeiture of his right to maintenance and cure.  The record bears out the correctness of this conclusion. $The judgment of district court will be affirmed.  D.C., 129 F. Supp. 225.